Citation Nr: 1500824	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO. 12-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an earlier effective date of service connection for posttraumatic stress disorder (PTSD).
 
2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969 and from March 1971 to December 1973.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from two February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO denied service connection for hypertension and awarded service connection for posttraumatic stress disorder (PTSD) with an effective date of September 3, 2010.

In February 2013, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the electronic claims file. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The representative questioned the Veteran regarding his treatment history at VA, his service history, and his symptoms. The Veteran provided testimony as to his symptoms and history. Thus, through the representative's statements and questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence. Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Unfortunately, in this case a remand is necessary. While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking an earlier effective date for his service-connected PTSD.  Given the regulation that was effective at the time of the filing of his initial claim of PTSD in August 2005, it is crucially important to determine the nature of the Veteran's service and any applicable stressor. Unfortunately, the current record is unhelpful. For instance, the Veteran's VA examination includes the following: "Once, in the middle of sniper fire he was shot in the left face and sustained injuries requiring 70 stitches on his left eye and eyelid." and "During his war zone duty, he was engaged in combat activities. He did not sustain any wounds." The Veteran's service treatment records (STRs) and November 1970 claim indicate that his left eye injury was sustained when he was struck by a "board". 

There is evidence suggesting a relationship between the Veteran's service-connected PTSD and his hypertension. Specifically, in his February 2013, the Veteran testified that this condition was secondary to his PTSD. 

The Veteran also testified that he never received the November 2005 rating decision.

The Board notes that the Veteran has not been afforded a VA examination for his hypertension. In light thereof, and because there is insufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request any evidence that he has that the November 2005 rating decision was not mailed to his address. The AOJ should render an explicit finding as to whether the November 2005 rating decision was mailed to the Veteran's address or not.

2. Obtain any outstanding, pertinent medical records. Any additional treatment records identified by the Veteran should be obtained. If such efforts yield negative results, a notation to that effect should be inserted in the file. The Veteran is to be notified of any unsuccessful efforts, in order to allow him the opportunity to obtain and submit those records for VA review.

3. Then the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed hypertension. The claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner. Any indicated studies should be performed. The examiner should carefully review the Veteran's March 1969 separation report of medical examination as it was asserted at hearing that such an examination had not occurred.

Based upon the examination results, interview of the Veteran, and a review of the record, the examiner should provide an opinion on:

Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed hypertension is caused or aggravated (made worse) by his service connected PTSD. The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate. If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so. In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions. 

4. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. Schedule the Veteran for a new VA psychiatric examination with a different examiner. The examination should include all necessary diagnostic testing and evaluation. The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examiner should respond to the following:

(a) Describe in detail each stressor upon which the diagnosis of PTSD based. If there is no adequate basis for finding a stressor provide an explanation. The examiner should reconcile his or her opinion with the opinions found in the evidence of record with particular focus on the fact that the Veteran's service treatment records and DD 214 demonstrate that he was never wounded in combat. 

(b) As a separate and distinct finding, the examiner should describe the nature of the stressor or stressors in relationship to the PTSD diagnosis. Specifically, the examiner should state whether each stressor is related to the Veteran's having engaged in combat with the enemy or whether the stressor is related to the Veteran's fear of hostile military activity. 

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
 
6. Thereafter, readjudicate the claim specifically stating which stressor or stressors form the basis of the grant of service-connected PTSD clearing stating whether the Veteran engaged in combat with the enemy or whether the grant is based upon fear of hostile military activity. If any of the benefits sought on appeal remain denied, the Veteran and his representation should be furnished a supplemental statement of the case and provided the requisite appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

